 'EMHART INDUSTRIES215Emhart Industries, Hartford Division and Interna-tional Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica, Local 376. Cases 39-CA-1642, 39-CA-2159, and 39-CA-2327November 13, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn April 18, 1986, Administrative Law JudgeWallace H Nations issued the attached decisionThe General Counsel and the Charging Party filedexceptions and supporting briefs, and the Respond-ent filed a briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions to the extent that they are consistentwith our Decision and Order1 The General Counsel alleged that the Re-spondent violated Section 8(a)(5) of the Act inMarch 19832 by failing and refusing to bargainwith the Union over the procedure to recall formereconomic strikers The judge dismissed the allega-tion and we adopt the dismissal for the reasonsstated belowThe pertinent facts for our decision are as fol-lows On Wednesday, March 16, the Union sent atelegram to the Respondent offenng to return towork from an economic strike that began in Sep-tember 1982 Because of lack of work in processand because maintenance needed to be done, theRespondent did not need a full complement of em-ployees immediately The Respondent's vice presi-dent, Donald MacKay, told Union President Phil-lip A Wheeler this on March 17 Later that daythe Respondent sent a telegram to the Union thatstatedReinstatement of strikers will begin onMonday, March 21st Employees who are toreturn next week will be notified by telephoneor telegram All other employees will prompt-ly receive [unemployment compensation] slipsby mail We request meeting with you and' The General Counsel has excepted to some of the judge s credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951) We have carefully examined the record and find no basis for re-versing the findings2 The following dates are 1983 unless otherwise indicatedyour committee to discuss return to work andother issues Suggest 1 30 p m Tuesday,March 22nd Please advise promptlyOn Friday and through the weekend, the Respond-ent notified the employees, including certain stew-ards, that it needed to reopen the plant It is undis-puted that the employees were reinstated to thejobs they held immediately prior to the strike andthose reinstated were the most senior in their re-spective classifications Approximately 70 employ-ees returned to work on Monday, March 21During the day on Monday, Union Shop Chair-man Joe Belliveau filed several grievances includ-ing one that stated, "Employer has laid off wrongemployees Request that Employer reinstate properemployees" The Respondent later met with theUnion over this grievance in second- and third-stepmeetings and the grievance was deniedAt the parties' meeting on Tuesday, March 22,the Respondent inquired about who was to pay forthe insurance for unremstated strikers After discus-sion of this issue, the Respondent inquired aboutunion steward representation of employees whohad been called back and asked if the Unionwanted to appoint stewards Wheeler respondedthat the Union already had stewards and it wantedthem called back pursuant to the expired contractThe union representatives then inquired about spe-cifics of what work the Respondent had subcon-tracted during the strike and about other issuesThe judge credited Cecily Emond, the Respond-ent's manager of employee relations, who testifiedthat the Union asked no questions and made nocomments about the procedure that was being usedto reinstate employeesThe judge dismissed the allegation that the Re-spondent violated Section 8(a)(5) during theseMarch 1983 events He found that the Union didnot request bargaining over the reinstatement pro-cedure until months after it was implemented 3 Intheir exceptions, the General Counsel and theUnion argue that even if the Union did not requestbargaining over the reinstatement procedure for re-turning strikers, a violation still occurred becausethe Respondent implemented the procedure with-out giving the Union an opportunity to bargain Inthe circumstances of this case, we do not agreeIt is incumbent on an employer who is going toimplement a term of employment such as a proce-dure for reinstating employees from an economicstrike to give timely notice to the employees' rep-3 We do not rely on any implication by the judge that under IndianaDesk Co, 276 NLRB 1429 (1985), the Respondent had no obligation tobargain over the procedure for reinstating strikers See Food Service Co,202 NLRB 790, 804 (1973)297 NLRB No 29 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresentative As the Board stated in IntersystemsDesign 4To be timely, the notice must be given suffi-ciently in advance of the change to allow areasonable opportunity to bargain However, ifthe notice is too short a time before implemen-tation or because the employer has no inten-tion of changing its mind, then the notice isnothing more than informing the union of afait accompliIf, however, a union has sufficient notice of acontemplated implementation and does not requestbargaining, it waives the right to bargain and no8(a)(5) violation flows from the implementationMedzcenter, Mid-South Hospital, 221 NLRB 670(1975) What constitutes sufficient notice and whatconstitutes a sufficient request to bargain dependson all the circumstances of a case 5With regard to whether the Respondent's noticegave the Union sufficient time to request bargain-ing we note that, depending on when it receivedthe Respondent's telegram, it had 3 to 4 days inwhich to respond In the circumstances of thiscase, this was sufficient time We note that theUnion informed the Respondent on March 16 of itsoffer to return to work the next day The Respond-ent had no notice of an imminent return before thatdate As of March 16 the Union had been on stnkeand the plant had been closed for more than 5months We also note that after receiving theUnion's telegram, the Respondent operated underthe understanding that it was required to reinstateemployees expeditiously 6We also find that the Respondent's notice didnot reflect an intent not to change its mind Rather,the telegram itself suggested a meeting with theUnion to discuss reinstatement Both the GeneralCounsel and the Union emphasize that the Re-spondent suggested a meeting on Tuesday, the dayafter implementation We do not find this persua-sive First, we note that the Respondent was notobligated to initiate bargaining As the Board stated4 278 NLRB 759 (1986), quoting from Ciba-Geigy, 264 NLRB 1013,1017 (1982), enfd 722 F 2d 1324 (7th Cir 1983)5 Med:center, 221 NLRB at 678 Compare Medrcenter and Globe-Union,222 NLRB 1081 (1976) (notice sufficient), with Alamo Cement, 277NLRB 309, 314 (1985) (notice insufficient) Compare also MCA Distribut-ing, 288 NLRB 1173 (1988), Al Landers Dump Truck, 192 NLRB 207(1971), and Armour, 280 NLRB 824 (1986) (request sufficient), withAmerican Bushnes, 164 NLRB 1055 (1967), Kentron of Hawaii, 214 NLRB834 (1974), and Clarkwood Carp, 233 NLRB 1172 (1977) (request insuffi-cient)6 This is not a case in which we are presented with the question ofwhether the Respondent acted expeditiously in reinstating returning strik-ers To the contrary, the Respondent clearly attempted to do so Rather,the issue is whether the Respondent's expeditious reinstatement of strikerswas designed to, or resulted in, frustration of its bargaining obligationsFor the reasons discussed, we hold that it did notin Kentron,7 "When an employer notifies a union ofproposed changes in terms and conditions of em-ployment, it is incumbent upon the union to actwith due diligence in requesting bargaining" Thefact that the Respondent suggested a meeting onTuesday did not preclude the Union from suggest-ing an earlier time There is no evidence on thisrecord that the Union, aware that reinstatementwould occur on Monday, made any attempt tocontact the Respondent about discussing the proce-dure beforehandAlthough the Respondent's notice did not specif-ically state what procedure it would use in reinstat-ing employees, it did communicate to the Unionthat reinstatement would occur on Monday, theuse of some procedure was implicit AlthoughUnion President Wheeler testified that he believedthat the Respondent would use plantwide seniorityin reinstating employees, which was the procedureunder the recall-from-layoff provision of the par-ties' expired contract, there is no evidence that theRespondent was responsible for his belief An em-ployer is not obligated to follow a recall-from-layoff provision in a strike situation in the absenceof the parties' agreement to do so Bio-Science Lab-oratories, 209 NLRB 796 (1974) 8Accordingly, we conclude that the Respondent'smethod of reinstatement on Monday, March 21,was not unlawful because notice was sufficient andthe Union did not request bargainingRegarding events after reinstatement began onMonday, we also find no violation As of thatpoint, it was incumbent on the Union to "indicate adesire to negotiate" about reinstatement proce-dures, MCA Distributing, supra, and it did not doso It is clear that Union Shop Chairman Belliveauhad contact with Employee Relations ManagerEmond on Monday, but there is no evidence thathe or anyone else from the Union inquired aboutthe reinstatement procedure or requested the Re-spondent to bargain about it Belliveau did giveEmond one grievance, among several, which statedthat the Respondent had "laid off the wrong em-ployees under the normal and established proce-dures" Although under certain circumstances agrievance could be considered a request for bar-gaming,9 we do not believe that this grievance7 214 NLRB at 8359 We also agree with the judge that there was nothing inherently dis-criminatory about the Respondent's method of selecting employees forreinstatement, which was to identify the jobs required and reinstate theemployees who held those jobs before the strike There also was noshowing that the Respondent selected this method for discriminatory rea-sons9 See, e g, MCA Distributing, supra, though we note the special cir-cumstances of that case, including the fact that the parties had a currentcontract and grievance procedure EMHART INDUSTRIES217constituted a request to bargain about the reinstate-ment procedures As noted, the General Counselelicited no testimony that any union representativemade any contemporaneous inquiries or objectionsabout the general procedure Although it appearslikely in the circumstances, there is no evidencethat Emond read the grievance that day or eventhat week There is no evidence that the Uniontreated this grievance differently, in ,terms ofmaking a request to bargain, from the other griev-ances it submitted that day Rather, the evidenceindicates that the Union did not pursue the ques-tion of reinstatement in general, but dealt with itonly as it related specifically to the recall of stew-ards In this context, and in light of the March 22discussion of steward recall (discussed below), wedo not find that the grievance alerted the Respond-ent sufficiently to constitute a request to bargainabout the general reinstatement procedureThe parties met pursuant to the Respondent'ssuggestion on Tuesday, March 22 As the judgefound, the Union neither inquired about nor object-ed to the procedure used for recalling employeesThe Union's interest, as indicated by the issues onwhich it initiated discussion, was on whether, andto what extent, the Respondent had subcontractedwork dunng the strike When the Respondentraised the question of union steward representation,the Union asserted that all the stewards should berecalled pursuant to the expired contract 10 In ourview, the Union's proposed adherence to the ex-pired contract in the recall and appointment ofstewards cannot reasonably be said to have consti-tuted a demand for bargaining about the muchbroader question of the procedures to be followedin the overall reinstatement of the entire workforce "In light of all the considerations discussed above,we shall therefore dismiss the allegation that theRespondent refused to bargain about the procedurefor the reinstatement of employees in March 19832 The General Counsel alleged that the Re-spondent failed and refused to bargain in February1984 when it changed the procedure for recallingunreinstated strikers As more fully discussed in thejudge's decision, the parties bargained about the re-instatement procedure from October to December1983 In November 1983 the Respondent proposeda four-page, eight-paragraph integrated documenttitled "Special Reinstatement Procedure" On De-'• The expired contract generally provided, as an organizationalmatter, that the number of stewards would be determined according tothe total number of unit employees and/or supervisorsii We note that the General Counsel neither alleged nor litigated aseparate violation based on a refusal to bargain about recall of stewards,or on a unilateral change in the organizational basis for their appoint-mentcember 12 there were continued discussions aboutreinstatement and the Respondent's proposal Theparties agreed to reinstitute the use of the "recallselection form," which certain employees used todesignate the jobs to which they preferred to be re-called, but the parties continued to disagree on su-persemonty for stewards and other issues In Feb-ruary 1984 the Respondent announced that itwould reinstate employees pursuant to two para-graphs of the November proposal that provided forusing plantwide seniority when recalling employeesto their original job classifications and which pre-scribed certain conditions for recall to other jobs atthe same or lower grade than the original job clas-sification The Respondent subsequently recalledemployees accordinglyThe judge dismissed the February 1984 unlawfulunilateral change allegation, finding that the partieshad reached an impasse on the procedure for rein-stating strikers For the reasons stated by him, weadopt the finding that the parties were at an im-passe We do not, however, adopt the dismissal ofthe allegationUpon impasse an employer may implementchanges that are reasonably encompassed within itspre-impasse proposals An implemented changemay not be substantially different from what hadbeen proposed earlier 12 Nor may changes differfrom an earlier agreement by the parties on thesubject 13Here the Respondent's reinstatement procedureas implemented in February 1984 constituted anunlawful unilateral change because this procedurereflected only a relatively small part of the com-prehensive system proposed by the Respondent inNovember (its last pre-impasse proposal) and failedto include use of the "recall' selection form" agreedon by the parties in December In particular, thesystem as implemented failed to include the follow-ing features of the November proposal (1) an em-ployee's right to bid on a higher grade job once re-called, (2) criteria for determining an employee'seligibility for jobs other than his original job (in-cluding a 5-day orientation penod to learn minorjob requirements), (3) a notification procedure foremployees pnor to an employment recall, and (4)rights of unreinstated strikers who had bid onopenings in the plant We find, contrary to the Re-spondent's contention, that these were not "minor"omissions Because the February 1984 change inthe reinstatement procedure thus differed signifi-cantly from both the Respondent's own proposaland its agreement with the Union, we conclude12 Tampa Sheet Metal Ca, 288 NLRB 322 (1988)13 Sacramento Union, 291 NLRB 552 (1988) 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat its unilateral implementation violated Section8(a)(5)3 The General Counsel alleged that the Re-spondent violated Section 8(a)(5) in November1983 by abandoning the arbitration procedures inthe parties' expired contract We adopt the judge'sdismissal, which predated our decision in Indiana &Michigan Electric Co ,14 for the following reasonsThe record contains very little evidence aboutthe Respondent's refusal to arbitrate certain griev-ances The parties stipulated that the Union had re-quested arbitration of grievances that arose afterthe parties' contract expired and that the Respond-ent had refused to arbitrate those grievances, butthey did not stipulate to the basis for the Respond-ent's refusal The record also contains a letter fromthe Union to the Respondent that requests arbitra-tion on 10 grievances listed by number, date, and al-to-3 word description Grievances 1406-1411 haddates prior to the September 12, 1982 expiration ofthe contract, and grievances 1413-1417 had March1983 dates Finally, there is a letter from the Re-spondent that states that it is responding to theUnion's request to arbitrate grievances 1413-1417The letter states, "Please note that there is no arbi-tration clause currently in effect and we decline toparticipate in the arbitration of these matters"We find this case very similar to A H BeloCorp ,15 in which the evidence regarding that re-spondent's refusal to arbitrate was ambiguous onthe issue of whether it had made a blanket refusalto arbitrate any grievance of any kind, whether ornot it would "arise under" the expired agreementwithin the meaning of Nolde Bros v Bakery Work-ers Local 358 16 As in A H Belo Corp, the Re-spondent's letter does not clearly identify thereason for refusing to arbitrate the listed grievancesand it is not clear that the Respondent took its po-sition without reference to the content of the griev-ance Accordingly, we cannot conclude that a pre-ponderance of the evidence weighs in favor offinding the kind of wholesale repudiation of the ar-bitration procedure that was found unlawful in In-diana & Michigan Electric 17AMENDED CONCLUSION OF LAWSubstitute the following for Conclusion of Law3"3 The Respondent engaged in an unfair laborpractice within the meaning of Section 8(a)(5) and(1) and Section 2(6) and(7) of the Act by unilateral-i4284 NLRB 53 (1987)i 5 285 NLRB 807 (1987)16 430 US 243 (1977)" Chairman Stephens would remand this portion of the case for thejudge to take further evidence in light of Indiana & Michigan Electricly changing the method of reinstating economicstrikers"REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist and, on the Union's request, toreinstate the economic striker reinstatement proce-dure in effect prior to the unilateral change in Feb-ruary 1984, and to make whole all employees whowere denied recall because of the Respondent'sFebruary unilateral changeORDERThe National Labor Relations Board orders thatthe Respondent, Emhart Industries, Hartford-Divi-sion, Bloomfield, Connecticut, its officers, agents,successors, and assigns, shall1 Cease and desist from(a)Unilaterally changing the method for reinstat-ing economic strikers in a manner substantially dif-ferent from its pre-impasse bargaining proposalsand different from its agreements with the Union(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer to unremstated stnkers who wouldhave been reinstated to available positions in theabsence of the Respondent's unlawful unilateralchange of reinstatement procedures, immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or anyother rights or privileges previously enjoyed(b)Make whole any unremstated strikers de-scribed in paragraph 2(a) for any loss of earningsand other benefits suffered as a result of the unilat-eral change in reinstatement procedure by paymentto each of them a sum of money equal to theamount he or she normally would have earnedfrom the date they would have been reinstated tothe date of the Respondent's offer of reinstatement,less net interim earnings, with backpay to be com-puted in the manner prescribed in F W WoolworthGo, 90 NLRB 289 (1950), with interest to be com-puted in the manner prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987)(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze the .,- '`EMIIIIART INOUSTRIES219amount of backpay due under the terms of thisOrder(d)Post at its Bloomfield, Connecticut facility,copies of the attached notice marked "Appen-dix "18 Copies of the notice, on forms provided bythe Regional Director for Region 34, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board' shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Internation-al Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America, Local376, by unilaterally implementing a new reinstate-ment from strike procedure that is substantially dif-ferent from our pre-impasse proposals or that is dif-ferent from what we have agreed to implementWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer unremstated strikers who wouldhave been reinstated but for our unilateral changeimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions without prejudice to theirseniority and other rights and privileges, and WEWILL make them whole for any loss of earnings orbenefits'suffered by reason of our unilateral change,plus interestEMHART INDUSTRIES, HARTFORD DI-VISIONHarvey Shrage, Esq , for the General CounselBurton Kamen and Kenneth Plumb, Esqs , of Hartford,Connecticut, for the RespondentWilliam J Gagney Jr, Esq , of Hartford, Connecticut, forthe Charging PartyDECISIONSTATEMENT OF THE CASEWALLCE H NATIONS, Administrative Law Judge On3 May 1983, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, Local 376 (the Union), filed its charge in Case39-CA-1642 against Emhart Industries, Hartford Divi-sion (Respondent), and a complaint issued on 29 August1984 The charge in Case 39-CA-2159 was filed on 3May 1984, and a complaint issued on 21 September 1984The charge in Case 39-CA-2327 was filed on 7 Septem-ber 1984, and a complaint issued on 30 October 1984 On30 October 1984, the officer in charge of Subregion 39 ofthe Board issued an order further consolidating caseswhich resulted in the consolidation of the three above-named cases The three cases involved allegations by theUnion that Respondent has violated the National LaborRelations Act (the Act) by failing and refusing to bargainwith the Union as more specifically set out belowA hearing was held before me on 25 and 26 June 1985Subsequently, briefs were received from the GeneralCounsel, Respondent, and the Charging PartyI THE BUSINESS OF RESPONDENTRespondent has admitted that it is a Connecticut cor-poration with an office and place of business in Windsorand Bloomfield, Connecticut The Company is engagedin the manufacture and nonretail sale and distribution ofglass forming machinery and related products During arepresentative period of time, Respondent, during thecourse and conduct of its business operations describedabove, purchased and received at the Windsor andBloomfield facilities products, goods, and materialsvalued in excess of $50,000 directly from points outsidethe State of Connecticut Respondent is now, and hasbeen at all times material, an employer engaged in com-merce within Section 2(2), (6), and (7) of the Act I findthat it will effectuate the policies of the Act to assert ju-risdiction in this proceedingII THE LABOR ORGANIZATION INVOLVEDThe Union is now, and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII THE ALLEGED UNFAIR LABOR PRACTICESThe unfair labor practices involved in this proceedingfall into three primary categories First it is alleged thatRespondent has failed and refused to bargain with theUnion regarding the procedure to be utilized in recallingunremstated strikers and has unilaterally implemented asystem for recalling strikers that is not consistent withplantwide seniority Second it is alleged that Respondenthas violated Section 8(a)(1) and (5) of the Act by unilaterally abandoning the arbitration procedures set forth inthe parties expired collective bargaining agreement without prior notice to the Union and without affording theUnion the opportunity to negotiate and bargain with Respondent over this matter Third, it is alleged that Respondent has violated the Act by bypassing the Unionand dealing directly with employees by (a) informingemployees that it would be futile for them to retain aunion as their bargaining representative (b) threateningemployees with loss of employment and unspecified repnsals unless they abandoned the Union (c) promisingits employees by soliciting their complaints and gnevances, increased benefits and improved terms and conditions of employment, and (d) negotiating with bargainingunit employees concerning the terms and conditions ofemploymentA Allegations Relating to Reinstated Strikers andRespondents Refusal to Bargain1 Facts relating to reinstatement issueIn September 1982, following the expiration of a collective bargaining agreement which had been in effectsince 1979, the Union engaged in a strike which contmued until mid March 1983 1 On 16 March the Union sentRespondent a telegram stating that its members were offermg to return to work effective Thursday 17 MarchThis telegram was the Company s first indication that theUnion was ending the strike On the same day, Respondent sent the Union a telegram acknowledging receipt ofthe Union s telegram and stating that it was in the process of reviewing the situation including production andpersonnel needs and would respond further in the nextfew days At this time the Company s manufactunngarea was practically empty and most of the work inprogress had been finished by salaried employees or subcontractedOn the morning of 17 March Local Union PresidentPhillip A Wheeler appeared at the plant with a numberof employees who were prepared to begin work Thegates were closed and a notice was posted stating theCompany would contact the employees individuallyWheeler requested a security guard to arrange a meetingwith vice president of labor relations for RespondentDonald MacKay Shortly thereafter Wheeler metMacKay at the plant gate and Wheeler asked MacKaywhy he was not allowing employees to go back to workand whether the Company was locking them outMacKay replied the employees were not being lockedout but due to plant conditions some maintenance and1 All dated are in 1983 unless otherwise indicatedproblems employees would be brought back first to getthe plant ready for operation MacKay also indicatedthat employees would be receiving unemployment cornpensation slipsLater that day MacKay sent Wheeler a telegram statmg1 Reinstatement of the strikers would begin onMonday March 212 Those employees who would return on thatday would be notified by telegram or telephone3 All other employees would promptly receiveunemployment slips in the mail and4 The company requested to meet with theUnion s negotiating committee to discuss the returnto work of the employees as well as other issuesThe suggested meeting time was 1 30 p m, on Thursday22 MarchWheeler testified that at this time it was his belief Respondent would utilize a recall procedure outlined in theparties expired labor agreement Under the parties expired agreement the recall of employees from layoff wasbased upon plantwide seniorityOn the other hand, because of the absence of work onthe floor it was Respondent s position that it was impossible to reinstate even a majority of the strikers for someperiod of time Only certain setup people as well as someof the production/manufacturing people would beneeded to initially get the plant into working order Tomeet these needs the Company decided to determinewhich job classifications were needed and reinstate theindividuals who held those positions at the time of thestrike Approximately 70 workers were reinstated onMonday 21 March These employees were reinstated tothe jobs they held immediately prior to the stnke andthey were the most senior people in those job classifiestionsShortly after the workers returned Joe Belliveau theunion shop chairman filed several grievances withCecily Emond the Hartford Division manager of employee relations In one of the grievances the Unioncontended the Company had reinstated the wrong employees and requested the employees be recalled in accordance with the provisions of the expired agreementRespondent made no attempt to discuss its reinstatementprocedure with the Union prior to its implementation on21 MarchOn 22 March the Union and Respondent held a meetmg at the State Labor Department as requested in Respondent s earlier telegram It is undisputed by the parties questions of supersemonty and insurance were discussed at this meeting There is a dispute however as towhat was said by the parties regarding reinstatement ofemployees generally Wheeler testified he complainedabout the manner in which the Company recalled thestrikers According to Wheeler Respondent s positionwas it had no obligation to recall the stewards back andthey had no obligation to follow any procedure for reinstating strikers Wheeler testified the Union disagreedwith the Company s position and if Respondent did notwish to follow the established procedures outlined for re EMHART INDUSTRIES221calling employees in the expired collective-bargainingagreement, the Company had an obligation to bargainwith the Union over the implementation of the new pro-cedure Wheeler testified the Company, at that point,took the position that it could recall the employees as itwishedCecily Emond, present at the meeting for Respondent,testified that there was no discussion of the recall ofstrikers issue Both of the witnesses offering this conflict-ing testimony appeared to be truthful However, a lettersent shortly after the meeting from Wheeler to MacKaymentions the 22 March meeting as well as another meet-ing on 30 March and makes certain information requests.. The letter also notes that a large number of bargainingunit employees had not yet returned to work The lettermakes no mention of the recall procedure or a request tobargain over that procedure Based primarily on the factthat this letter makes no mention of the recall procedureor the request to bargain over it, I credit Emond's state-ment that the subject did not come up at the 22 MarchmeetingOn 3 May the Company filed an unfair labor practicecharge alleging Respondent had failed and refused tobargain collectively and in good faith with the localSubsequent to an investigation, during the second weekof August the parties were informed by the SubregionalOffice that a complaint and notice of hearing would issuealleging, among other things, that Respondent failed tobargain over the procedure for recalling economic strik-ersOn 25 August MacKay sent a letter to Wheeler stat-ing, among other things, that the Company has been, andremains, willing to discuss the procedures for reinstatingeconomic strikers The letter also stated the Union hadnever raised the issue at the bargaining table, althoughseven negotiation sessions have been held since the rein-statement process began The letter also addressed otherissues Wheeler responded to this letter with a letter ofhis in which Wheeler disputed MacKay's claim that theUnion had not previously raised the recall issue Wheeleragreed to meet and suggested MacKay either follow thenormal procedure and contact a mediator or as an alter-native contact Wheeler directly and set up a meetingIn a letter dated 9 September MacKay responded toWheeler's letter by offering to discuss the issues in ques-tion prior to, during, or after Wheeler's third-step griev-ance meeting MacKay indicated that he did not believethe formality of a mediator and offsite meetings werenecessary, and agreed to such meetings if the Union sodesired MacKay suggested Wheeler contact him or themediator and set up a meetingOn 26 October the Union and the Company held a ne-gotiating session Wheeler initiated the discussion con-cerning the procedure utilized for recalling strikersWheeler asked why the Company was unwilling torecall striking employees under the terms of the old con-tract The Company's representative responded the pro-cedure utilized was the most efficient manner in gettingthe plant back into operation after the strike endedWheeler asked why union stewards were not recalledpursuant to the supersemonty clause in the contract sincethe stewards were familiar with the jobs to be per-formed The Company responded they did not want torecall stewards and let them bump people The Unionformally proposed the Company recall employees in thefuture by plantwide seniority as outlined in the expiredagreement and immediately recall union stewards and ifnecessary bump employees to make room for the unionstewards The Union proposed that past liabilities be leftin negotiationThe Company countered the Union's proposal by of-fering to recall in the future by plantwide seniority if (1)the Union would settle all pending related grievances, (2)eliminate the Company's prior liability, and (3) agree toeliminate the mandatory trial period provided for in theexpired agreement and allow the Company to recallbased on an employee's skill and ability The Companyrefused to agree to recall union stewards After a caucus,the Union agreed to substitute a 5-day familiarizationperiod for the mandatory trial period Additionally, theUnion modified its requirements that the stewards be im-mediately recalled and was requested the stewards be thefirst employees recalled for future employee needs Thesession ended with the Company offering to put its pro-posal in writingAt the next negotiating session, the Company submit-ted a proposal entitled, "Special Reinstatement Proce-dure" Although the parties generally agreed vacanciesbe filled by plantwide seniority, Wheeler informed theCompany that the second paragraph, the "ReleaseClause," went beyond its earlier proposal in that it condi-tioned settlement of the recall issue not only upon theresolution of outstanding grievances, but upon theUnion's waiver of all claims (except unfair labor prac-tices) involving the reinstatement procedure The Unionalso questioned several other proposalsIn a 10 November letter the Company informed theUnion that the "Release Clause" was not a condition ofsettlement On 23 November Wheeler responded by dis-puting the Company's claim in its 10 November letterthat the Union insisted the Company withdraw a portionof its proposals, and the Union offered proposals whichincluded the Company deleting the second paragraph inits 4 November proposalOn 12 December the parties met for a negotiating ses-sion agreeing to reinstitute the recall selection form andto utilize plantwide seniority However, they disagreedon other aspects of the proposal including supersemontyOn the morning of 22 December, Emond informedShop Chairman Belliveau that the Company wanted toimplement the 4 November proposal with regard to fill-ing two vacancies at its Bloomfield facility Belliveau in-formed Emond the Union would not agree to such aprocedure until bargaining was completed on the recallof strikers issue The vacancies were filled utilizing theprocedure which had been in effect since the strikeended On 1 February, another vacancy arose andEmond approached Belliveau and Local Union OfficerMadore offering to apply the plantwide seniority proce-dure contained in paragraphs 1 and 2 of the Special Re-instatement Procedure The Union again objected to thisprocedure until the matter had been settled by negotia-tion The Company filled the position utilizing the proce- 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdure it had been following since the strike ended There-after, according to the Company, because of the difficul-ty of distinguishing the legal rights of two categories ofemployees, unreinstated strikers and laid-off employees,the Company on 10 February informed the Union itwould be implementing the plantwide seniority proce-dure contained in paragraphs 1 and 2 of the Special Re-instatement Procedure Since February 1984, vacancieshave been filled using the plantwide seniority method2 Conclusions relating to the March reinstatementprocedure and the bargaining issueThere are two primary areas of concern involved inthe reinstatement issue One is whether Respondent hadan obligation to bargain with the Union before initiatinga reinstatement policy upon receipt of an unconditionaloffer to return to work or within a reasonable time there-after initiate such bargaining Second, after bargainingover this issue had occurred, did the Company act in badfaith by unilaterally instituting a recall procedure in Feb-ruary 1984 that differed from the procedure it had usedat the end of the strikeBefore discussing the details of these concerns, I find,under the circumstances which existed at the time theunconditional offer to return to work was made, therecall procedure utilized by the Company was not inher-ently destructive of Respondent's employees' Section 7rights and it was prompted by legitimate business con-cerns Indeed, the General Counsel does not seriouslyurge the fault with the Company's action lies with theplan that it did implement, but rather with its refusal orfailure to bargain over the procedure to be used with theUnion prior to implementationThe Board's decision in the recent case of IndianaDesk Go, 276 NLRB 1429 (1985),2 clearly holds theGeneral Counsel's position to be error As noted by Re-spondent in its supplemental brief, the pertinent facts ofIndiana Desk and the instant case are substantially thesame Both cases involved the reinstatement of economicstrikers and their employer's bargaining obligation withrespect to the utilization of the reinstatement procedureIn both cases, the applicable collective-bargaining agree-ments had expired and the unions went on strike At thetime the unions made their unconditional offer to returnto work, neither employer was able to immediately rein-state all of the strikers who had offered to return towork Both unions urged that the employers were legallyobligated to utilize the recall provisions contained in theexpired collective-bargaining agreements to determinewhich strikers should be offered reinstatementIn the instant case, use of the reinstatement procedurewould have meant reinstating the strikers on the basis oftheir plantwide seniority, while in Indiana Desk, thestrikers would be reinstated based on their departmentalseniority In both cases, the employers urged they wereunder no legal obligation to reinstate the strikers in ac-cordance with the expired provisions of the agreementRather, the employer in Indiana Desk, chose to fill avail-able vacancies with those strikers who had held the posi-2 Affirming, without modification, the decision of Administrative LawJudge James Youngbloodlions in question immediately prior to the strike Whenthis person declined the reinstatement offer, IndianaDesk, then offered the position to the striking employeehaving the greatest experience in that particular Job Inthe instant case, Respondent filled vacancies based on se-niority within each Job classification The effective resultof this system was to fill the positions with those em-ployees who had held the position immediately prior tothe strike In neither case did the employers hire replace-ments off the street ahead of striking employeesIn neither case did the Respondent seek to initiate bar-gaining with their respective unions over the reinstate-ment procedure to be utilized prior to the actual com-mencement of the reinstatement process It also appearsthe Union in each case never requested bargaining overthe reinstatement process until sometime after the rein-statement process had already begunAs noted above, I have found the Union did not re-quest bargaining over the reinstatement issue other thana request that supersenionty treatment be given to stew-ards, at the 22 March meeting between the Union andRespondent I further find no formal request was madeby the Union for bargaining over this particular issueuntil it responded to the 25 August letter from MacKayto Wheeler, after which bargaining sessions commencedon the issue I do not view the filing of the 3 Maycharge in Case 39-CA-1642 to constitute a request forbargaining over the reinstatement issue The charge itselfwas too vague, in my opinion, to constitute such a re-quest It is my finding the first indication the Union de-sired to bargain over the reinstatement procedure wastransmitted by the Subregional Office in early August toRespondent in a conversation indicating the SubregionalOffice intended to issue a complaint Shortly thereafter,MacKay wrote to Wheeler indicating the Company waswilling to bargain over the reinstatement issue if theUnion desired The Union's response to this letter was, Ifind, the first request made for bargaining over the pro-cedure to be utilized to reinstate employees other thanstewardsIn Indiana Desk, supra, Judge Youngblood determinedthe Company had not violated Section 8(a)(1), (3), and(5) of the Act by reinstating the striking employeesAfter discussing in detail the reinstatement procedure uti-lized by Respondent in Indiana Desk, Judge Youngbloodfound the procedure was not inherently destructive ofSection 7 rights nor discriminatory Then, and important-ly, Judge Youngblood found, and the Board affirmed,"The fact that Desk did not bargain with the Union overthe manner in which it would recall the striking employ-ees is not a violation of Section 8(a)(5) " Judge Young-blood then recommended the allegation and complaintrelating to the reinstatement process and the requirementto bargain be dismissedAlthough the case appears to be almost identical withrespect to the reinstatement issue, the General Counseland the Charging Party urge that Indiana Desk is not ap-plicable to this proceeding because the General Counselin Indiana Desk chose to present the case primarily onthe theory that the procedure devised to reinstate strikerswas in itself the primary violation of the Act Had the EMHART INDUSTRIES223issue of failure to bargain with the Union over the rein-statement procedure not been presented to Judge Young-blood and the Board in Indiana Desk, I would be in-clined to agree with the position taken by the GeneralCounsel and the Union in this case However, the refusalto bargain over the reinstatement procedure was part ofthe complaint which was presented on brief by the par-ties to Judge Youngblood, and forms a part of his deci-sion Therefore, though it is not fully discussed in the de-cision, it was clearly presented and decided and I findthat it governs the disposition of the similar issue in thisproceedingInsofar as the instant complaint in this proceeding al-leges that the recall procedure utilized by Emhart fol-lowing the unconditional offer to return to work inMarch and the Company's failure or refusal to initiatebargaining with the Union over this procedure constituteviolations of the Act, I find that they do not and wouldrecommend those portions of the complaint relating tothese matters be dismissed3 Conclusions relating to the February change inreinstatement proceduresRespondent, in early February 1984, informed ShopChairman Belliveau that plantwide seniority conforminggenerally to paragraphs 1 and 2 of the "Special Rein-statement Procedure" would be used for future recallsThe General Counsel contends this is a separate violationof the Act in that Respondent unilaterally changed therecall procedure and refused to bargain to agreement onthe matter or, in the alternative, if bargaining hadreached an impasse, for the failure of Respondent to im-plement the full recall procedure contained in its last bar-gaining offer to the Union Respondent contends that itsunilateral change was lawful under either the Board's ra-tionale and Indiana Desk, or under the Board's guidelinesin Rio-Science Laboratories, 209 NLRB 796 (1974) Underthe holding of Indiana Desk, supra, discussed above, itwould appear Respondent could implement a change inits recall procedure which is not discriminatory or de-structive of employees' Section 7 rights and for which ithas a business reason, without bargaining over the proce-dure Under the law of Indiana Desk, therefore, Re-spondent has not violated the Act and the allegations inthe complaint in this regard should be dismissedHowever, even if the instant proceeding in this regardis not governed by the holding in Indiana Desk, I findRespondent's February unilateral change of mterrecallprocedure was lawful in any event I further find Re-spondent had reached an impasse in its negotiations overthe reinstatement procedure As can be seen from theforegoing factual discussion, both parties had bargainedin good faith during the negotiations over the reinstate-ment issue for a number of bargaining sessions The pri-mary point for which no agreement could be made wasthe issue of the recall of stewards and related procedureswhich could require bumping of employees previouslyreinstated Neither side had moved from their positionson these issues since the initiation of negotiations overthe reinstatement matter In February there had been noresumed negotiations for approximately 2 months andfrom what I can find from the record, no more werescheduledThe Company's implementation of change in the rein-statement procedure in February, while not identicalwith its last offer, adopted substantially the procedurethat had been urged by the Union since the ending of thestrike, that is, Respondent went to a plantwide senioritybasis for filling future vacancies I find the factual cir-cumstances surrounding the implementation in Februaryof the new reinstatement plan meets the requirements setout by the Board in Bio-Science, supra Although theCompany did not implement all of the proposals that ithad made to the Union, including (1) an employee'sright to bid on a higher grade job once recalled, (2) cri-teria for determining an employees' eligibility for jobsother than his original job, (3) a notification procedurefor employees prior to an employment recall, and (4) therights of unremstated strikers who had bid on openingsin the plant, I believe the plan implemented was certain-ly within the spirit of the negotiations as it met the basicrequest of the Union for a plantwide seniority basis forreinstatement I further believe the General Counsel's as-sertion that Respondent would have to follow its lastproposal to the Union, to the letter, goes beyond the re-quirements of the Board in both Rio-Science, and IndianaDesk Accordingly, for the reasons set forth above, I findthe Respondent has not violated the Act by implement-ing its plantwide seniority procedure in February 1984and would recommend the complaint, insofar as it al-leges a violation of the Act by this action, be dismissedB Allegations Relating to Violations of the Act byRespondent's Meeting with EmployeesWith respect to this issue, the parties agreed, betweenApril and August 1984, employee productivity was a sig-nificant issue and was discussed by the parties during ne-gotiations On 4 April 1984, the Union proposed a two-tier committee system to act as a study committee toevaluate jobs in the plant and recommend changes to im-prove productivity Subsequently, the Union and theCompany exchanged a series of letters between May andJune 1984 on the subject of productivityOn 28, 29, and 30 August 1984 Robert Thibodeau, theHartford Division vice president of manufacturing, con-ducted several mandatory employee meetings Thesemeetings were attended by salaried and hourly employ-ees for the purpose of attempting to establish proceduresfor improving productivity and quality controlEach meeting was conducted essentially in the samemanner Employees were called to the cafeteria andgiven the opportunity to have coffee and doughnuts andto mingle among themselves for 10 to 15 minutes Thibo-deau then called the meeting to order and spoke forabout 20 to 30 minutes after which employees weregiven the opportunity to ask questions Each meetinglasted approximately 50 minutesGeorge Johnson, an Emhart employee attending oneof the meetings, described the meeting as follows Hetestified after the refreshments Thibodeau stated he wasnot going to speak to employees as vice president butwas going to speak as one employee to another Accord- 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmg to Johnson, Thibodeau said he wanted managementand employees to become more competitive because jobswere at stake Thibodeau stated he wanted to have acommittee down the line that would insure managementand input into different jobs as far as quality and quantityis concerned With respect to the Union, Thibodeaustated this would have to be done without a union con-tract for the simple reason the union contract was goingto be a lengthy situation which was out of his hands, itwas in the courts' hands Johnson testified he addressedThibodeau at the meeting telling him he was not too en-thusiastic about attending the meeting for the reason thattwo similar jobs he had done on his machines have beensubcontracted out Johnson said Thibodeau told him hewould look into it and get back to him which he did thatafternoon At that meeting, unattended by any other em-ployees, Thibodeau stated to Johnson he had looked intothe matter and, as far as the particular jobs were con-cerned, it was out of his hands, but he intended to "plugthe hole"Employee Phil Parenteau testified at a similar meeting,"Thibodeau made opening remarks to the effect that itwas an open meeting and that anyone could talk aboutanything they wanted to talk about, that they [the em-ployees] did not need a union and they didn't need acontract but, we just have to work together and shakehands together" He said Thibodeau stated all jobs wereon the line and jobs could be saved by improving pro-ductivity Thibodeau suggested having group meetingson a regular basis Parenteau also testified that anotheremployee named Stanley Moores tried to ask Thibodeauabout improving the inspection department and was toldby Thibodeau if he did not like his working conditions inthe inspection department, "Don't let the door hit you inthe ass on the way out" Stanley Moores is a member ofboth union negotiating committee and the grievancecommittee The meeting he described was the samemeeting described by Johnson aboveAnthony Denezzo testified that at a meeting he had at-tended Thibodeau stated the Company preferred theMissouri plant (another Emhart facility) over plant 4(Emhart's Bloomfield plant) because it is more economi-cal to run He stated, "Thibodeau said the employeeswere in danger of losing their jobs if we didn't turnthings around at the plant and that a contract wouldn'thelp solve our problems" Thibodeau also stated hewanted to set up quality circles throughout the shopwherein a group from each department would meetevery week for an hour or so in the department and talkover ways to improve quality and productionThomas Davenport testified at one of the meetings hehad attended Thibodeau indicated that plant 4 was possi-bly going to close and he did not want to see plant 2(Windsor Locks) go the same route He stated, "Thibo-deau indicated we didn't need a union nor a contract toget our jobs done We have our jobs at stake, we haveour pensions and benefits at stake" He said Thibodeaualso indicated there would be future weekly meetingsand those meetings would be conducted to find ways tocut cost He also indicated there was going to be super-visory changes and that they would need volunteers toconduct these meetingsDavenport said Thibodeau then opened the meetingfor suggestions and Stanley Moores, whose testimony isnoted above, asked him why suggestions were not beingused and Thibodeau indicated, "Moving lights around,wouldn't be solving the problems of the company" Dav-enport said Moores then asked why the meetings werenot held on a voluntary basis and Thibodeau indicatedthey would be mandatory, that if Moores did not like theway the Company was doing things, "there's the doorDo not let it hit you in the backside on the way out"Employee Edmond Patterson testified he had attendeda similar meeting and as the meeting started Thibodeaustated he did not want what was apparently happeningto plant 4 (its imminent closing) to happen to plant 2 andwanted the employees to cooperate to make plant 2 amore productive shop Patterson stated Thibodeau wenton to say, "there is no point in us waiting•the employ-ees•waiting on a contract to start working together be-cause the union (he was a member of the negotiat-ing committee) and as he sees it the Union and the com-pany, at that point, is hopelessly deadlocked and it willbe a long time before we get a contract signed" Hesaid Thibodeau went on to say the meeting was beingcalled to set up a quality circle between employees andthe Company and if production and quality picks up atthe shop he will be able to go back to his boss and say,"The guys are doing a good job, let's give them a con-tract" Patterson testified he asked Thibodeau what hewas trying to propose as a quality circle and why was itany different from what the negotiating committee of theUnion, which Patterson was a member, was proposingThibodeau stated he did not want to talk about anythingthat had to do with negotiationsThibodeau testified about the meetings and his state-ments In giving the reasons for the meetings, Thibodeaunoted that in late August morale was pretty low in theshop The employees had heard about a letter the Com-pany had sent to the Union stating the Company waslooking to the possibility of consolidating its factory op-erations There were rumors in the shop that the Hart-ford facilities were going to be next and Thibodeau de-cided to hold a meeting and talk about the subject Thi-bodeau stated at the meetings he started by talking aboutwhat "we" have to do to obtain job security in the Hart-ford Division He stated that many employees were con-cerned about the letter that was sent to the employees, inthe Bloomfield operation (plant 4) The Company waslooking at the consolidation of the activities and his com-ment was, "We, alone in the manufacturing operation,could prevent such a thing from happening" He stated,"We have it within our power the ability to give our-selves job security by working together The customersare demanding a better quality product at reducedprices" He stated to the employees that the plant's pro-ductivity in that timeframe had been slipping and it hadto be turned around He noted that some customers hadbeen complaining about products that were leaving theplant and that the Company had to improve quality anddo a better job in order to survive in the economy Hetold employees they could produce a better product andhad to in order to be able to compete with other compa- EMHART INDUSTRIES225mes and with some of Emhart's intercompany affiliatesHe noted the plant could buy parts from other affiliatesat less than it cost to make them in-house The employ-ees had an opportunity of working together to bring jobsback from Sweden and from Singapore, affiliates whichwere also making parts similar to those made in Hart-fordHe also noted the parent company was not going toshow Hartford the way and the plant had within its ownmeans the talent and the room to build a better productat less cost He stated, "We didn't need•we didn't needthe Union also, to come in to tell us what to doAlnght9 To reduce cost, to make a better quality prod-uct"He then said the employees could do it by working to-gether and he was setting up individual group meetingswith each department where the employees would be sit-ting down to discuss their particular areas and what hasto be done to be more competitive The meetings wereestablished and are going on to this dateThibodeau promised if productivity and quality wereimproved it would give the employees and himself a re-tirement at Emhart He noted to the employees that hewas a new employee with Emhart and was concernedabout his jobWith respect to negotiations, Thibodeau stated the sub-ject came up a couple of times and that he repeated sev-eral times he was not there to negotiate a contract andwould not discuss anything that was at the bargainingtableRobert McMillan, an assembly manager for Respond-ent, testified he attended the meeting at which employeePatterson was present At the meeting he testified Thibo-deau statedThere were going to be meetings held in the em-ployees department offering the opportunity tomake suggestions to the company for improvementsin almost everything relative to their jobtool-ing, travelers instructions and material Any-thing they felt might help the Company be moreproductive and be a better place to work and fortheir willingness to offer suggestions and the Com-pany's willingness to evaluate and adopt them, theywould be better for being a more productive facili-tyHe testified Thibodeau made no promises to employeesfor benefits if productivity improved With respect tolabor negotiations, Thibodeau answered questions fromemployees about negotiations saying he could not discussmatters because the negotiations were in progress and itwas not appropriate He did not recall Thibodeaumaking any comments about the Union and linked jobsecurity and productivity to the improvement in thequality of work and reductions in costFrank Plewa, plant engineer with Respondent, alsotestified and confirmed Thibodeau's description of themeetings With respect to comments regarding labor ne-gotiations he said Thibodeau set the tone, he was notthere to negotiate a contract "and that we were here totry and do our part as far as improving efficiency andproductivity"The complaint alleges the actions of Respondent, inholding the meetings, violates the Act in a number ofways It alleges the Union has been bypassed and em-ployees negotiated with directly over terms and condi-tions of employment, the employer has unlawfully solic-ited grievances and complaints and promised employeesbenefits, and has attempted to undermine the status ofthe Union with the employees Respondent did excludethe Union's representatives, other than employee mem-bers, from the meetings and it did specifically discuss im-proving productivity and quality which topics were atleast part of the ongoing negotiations between the Com-pany and the Union at the time of the meetingsI do not find the meetings violated the Act as allegedThe situation at the Windsor Locks plant was obviouslynot good at the time of the meetings As noted above,there were rumors, which ultimately proved true, thatthe nearby Bloomfield facility of Emhart would closeand its operation shifted elsewhere The Windsor Locksplant was receiving complaints about the quality of itswork and its production level was being questioned aswell The situation at the facility was one of uncertaintyover the facility's future and the outcome of protractednegotiations between the Company and the UnionIt is clear from the testimony that the talks given byThibodeau had a clear purpose, the improvement of pro-duction and quality at the Windsor Locks facility It wasmade clear by Thibodeau to the employees at each ofthe meetings their purpose was to discuss ways to im-prove production, quality, and help insure job securityfor everyone at the facility, including Thibodeau himselfIt was likewise made clear the meetings would addressnothing currently being discussed in the negotiationsThe meetings, in my opinion, were not wide-ranging butdid specifically focus on the issues of production andquality I do not find Thibodeau, at the meetings, solicit-ed complaints or grievances from the employees, rather,he only requested the employees cooperation and sugges-tions on improving production and quality I also do notfind he promised any benefits except for the obvious ben-efit that job security would be enhanced if productionand quality improved at the facility I do not credit thetestimony of witness Patterson that at one of the meet-ings Thibodeau promised a quick contract if productionimproved The comment is completely out of line withthe testimony of all the other witnesses describing themeetingsThe statements made by Thibodeau about the contractand the Union, except for the statement attributed to himby Patterson which I have discredited, do not, in myopinion, undermine the Union's position nor seek toerode the support for the Union by the employees Themeetings as described by the testimony almost assumethe fact of the Union's continued presence, the fact acontract would ultimately be reached and the Unionwould continue to be the representative of the employ-ees The meetings, in my opinion, spoke more to the per-sonal involvement of the individual employee in his orher job and sought suggestions from the individual em- 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD\ployee on how to improve productivity and quality ineach job As noted above, the only benefit offered wasgeneral job security for all The meetings in questionwere mandatory for the employees but employee partici-pation in followup meetings was strictly voluntaryGiven the overall context of the meetings under the cir-cumstances facing the Windsor Locks plant, I do notfind them to be unlawfulC Issue of the Company's Refusal toArbitrate GrievancesBy letter dated 16 November Local President Wheelerindicated to Donald MacKay the Union's desire to pro-ceed to arbitration over certain grievances Several ofthese grievances arose from events which occurred afterthe parties collective-bargaining agreement had expiredon 12 September 1982 The Company did proceed to ar-bitration on those grievances which involved events oc-curring before the expiration of the contract However,the Company, by letter dated 18 November informed theUnion that it would not arbitrate grievances concerningevents which occurred after the agreements' expirationThe parties stipulated at the hearing the Company hadmaintained its position it was not required to arbitrategrievances pertaining to matters which arose after theexpiration of the agreementThe issue for decision is whether the Company is obli-gated to arbitrate postcontract grievances pursuant to theterms of the expired collective-bargaining agreementPrior to 1977, the Board's position on this matter was, asstated in, Hilton Davis Chemical Go, 185 NLRB 241(1970), an employer's refusal to arbitrate a grievancewhich onginated after the expiration of a collective-bar-gaining agreement does not violate Section 8(a)(5) of theAct The Board's position was modified by the SupremeCourt's 1977 decision in Nolde Bros v Bakery WorkersLocal 358, 430 U S 243, in which the Court held an em-ployer's obligation under an arbitration clause may sur-vive the contract's expiration when the dispute, eventhough arising after the contract's expiration, is over anobligation arguably created by the expired contract InNolde, supra, the Supreme Court was faced with a griev-ance over severance pay and ultimately held the employ-er must proceed to arbitration over that question TheCourt pointed out severance pay was a right which had"vested or accrued" during the term of the expired con-tract The Court also stated the parties in Nolde, supra,had not indicated an intention to terminate the use of thecontract arbitration procedure once the collective-bar-gaining agreement had expired On this point, the Courtstated, "In short, when the dispute is over a provision re-vision of the expired contract, the presumption favoringarbitrability must be negated expressly or by a clear im-plication" See also American Sink Top & Cabinet Go,242 NLRB 408 (1979)Noting by way of comparison, the Board's decisions inS & W Motor Lines, 236 NLRB 938 (1978), and CardinalOperating Go, 246 NLRB 279 (1979), the General Coun-sel contends the parties did not intend for the arbitrationfeature of the grievance procedure to expire with thecontract as there was no language indicating the clausecould be extended only by written agreement as was thesituation in the above-cited casesOn the other hand, relying to a great extent on S & W,supra, and Cardinal, supra, Respondent urges the parties'actions show they did not intend for the arbitration fea-ture to continue First, Respondent noticed in the negoti-ations held immediately prior to the expiration of the lastcontract, both the Union and the Company proposedchanges in the clause, which would have called for arbi-tration procedures different from that in the existing con-tract Respondent goes on to note if it is found as a resultof this complaint the arbitration feature survived the ex-pired contract, utilization of the arbitration clause in theexpired agreement would push the parties to use a proc-ess neither party found completely desirable nor couldthey agree upon during negotiations Secondly, the Com-pany notes during negotiations the Union also submitteda proposal for the right to either strike or arbitrate overgrievances The arbitration clause in the existing agree-ment contained a no-stnke provision and Respondenturges that attainment of an arbitration clause is a conces-sion by the Employer which the Union generally agreesto a no-strike clause See Teamsters Local 174 v LucasFlour, 369 U S 95 (1962) Both an arbitration and a no-strike clause were present under the expired agreementRespondent argues by going on strike after the expirationof the agreement the Union indicated its intention thatthe provisions of the expired agreement were no longerin effectRespondent urges that forcing the Company to arbi-trate grievances which originated after commencementof the strike would significantly upset the quid pro quorelationship between arbitration clauses and no-strikeclauses and the Union would be allowed to have the ben-efit of both options, ignoring the no-strike provision andrequiring the Company to arbitrateI find with the Respondent that the existence of thestrike, as well as the parties' negotiations over changes inthe arbitration procedure, reflects their intent that the ar-bitration procedure, as contained in the last contract, didnot survive the contract I believe the instant case is gov-erned by the Board's holding in Cardinal, supra, and S &W, supra The situation in the instant proceeding is simi-lar to that both of the above-mentioned cases except forthe existence of a clause requiring a written agreement toextend portions of the contract I do not find this featurein those cases as significant as I do the Union's consider-ing itself not bound by the expired contracts' no-strikeclause and by the fact that the parties were negotiatingfor substantial changes in the procedure itself Accord-ingly, for the reasons set forth above, I find the arbitra-tion clause did not survive the contract and Respondentwas not obligated to arbitrate grievances arising after theexpiration of the contract which did not arise from theexpired contract I will, therefore, recommend the por-tion of the complaint alleging a violation of the Act byRespondent's refusal to arbitrate such grievances be dis-missedInasfar as the consolidated complaints allege no otherviolations of the Act by Respondent, my Order will pro-vide for the dismissal of the complaints ' EMHART INDUSTRIES227CONCLUSIONS OF LAW1 Emhart Industries, Hartford Division, is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act2 International Union, United Automobile Aerospaceand Agricultural Implement Workers of America, Local376, is a labor organization within the meaning of Sec-tion 2(5) of the Act3 The Respondent did not engage in unfair labor prac-tices within the meaning of the Act as alleged in the con-solidated complaints[Recommended Order for dismissal omitted from pub-lication]